IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                            Assigned on Briefs October 17, 2000

                    STATE OF TENNESSEE v. JERRY L. JOHNS

                       Appeal from the Criminal Court for Knox County
                             No. 69813    Ray L. Jenkins, Judge



                                  No. E2000-00505-CCA-R3-CD
                                       November 27, 2000

The Defendant, Jerry L. Johns, appeals from the order of the trial court dismissing his ?Motion to
Vacate Judgment” as barred by the statute of limitations. The trial court apparently treated the
Defendant's motion as a petition for post-conviction relief. We hold that the trial court properly
treated the Defendant's motion as a petition for post-conviction relief and that the motion was
properly dismissed because it was barred by the statute of limitations, because another post-
conviction petition had already been filed and resolved on the merits, and because the grounds for
relief alleged by the Defendant had been previously determined. Accordingly, we affirm the
judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed.

DAVID H. WELLES, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS, J. and
WILLIAM B. ACREE, JR., SP .J., joined.

Jerry L. Johns, Wartburg, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter; David H. Findley, Assistant Attorney General;
and Randall E. Nichols, District Attorney General, for appellee, State of Tennessee.

                                              OPINION

         In 1987, the Defendant was convicted in Knox County of felonious assault with intent to
commit first degree murder, aggravated kidnapping by the use of a deadly weapon, armed robbery,
and reckless driving, for which he received an effective sentence of seventy-three years. We
affirmed the Defendant's convictions on direct appeal, and the supreme court denied review. See
State v. Jerry Leon Johns, No. 1145, 1988 WL 74648 (Tenn. Crim. App., Knoxville, July 22, 1988),
perm. app. denied (Tenn. Nov. 7, 1988). The Defendant then sought post-conviction relief in Knox
County, alleging that he had been denied the effective assistance of counsel. The trial court denied
relief after an evidentiary hearing, and we affirmed that denial on appeal. See Jerry L. Johns v. State,
No. 03C01-9406-CR-00214, 1995 WL 447778 (Tenn. Crim. App., Knoxville, July 31, 1995), perm.
app. denied (Tenn. Dec. 28, 1995). Subsequently, the Defendant filed a petition for writ of habeas
corpus in Bledsoe County, where he was incarcerated, alleging that the State of Tennessee lacked
jurisdiction to try him for charges in Knox County. This Court affirmed the trial court’s dismissal
of the Defendant's petition, and the supreme court again denied review. See Johns v. Bowlen, 942
S.W.2d 544 (Tenn. Crim. App.), perm. app. denied (Tenn. 1996). The Defendant then filed another
petition for writ of habeas corpus in Morgan County, alleging that he was entitled to habeas corpus
relief because the convicting court lacked jurisdiction to impose any sentence for a Class X felony
and because the court minutes were unsigned, making the judgments against him void. The trial
court denied habeas corpus relief, and we affirmed that denial, holding that the trial court had
jurisdiction to sentence the Defendant and that the failure to sign the court minutes did not render
the judgments void. See Jerry L. Johns v. State, No. E199-00260-CCA-R3-CD, 2000 WL 262901
(Tenn. Crim. App., Knoxville, Mar. 9, 2000), perm. app. denied (Tenn. Sept. 11, 2000). On January
19, 2000, before we released our opinion affirming the denial of habeas corpus relief, the Defendant,
proceeding pro se, filed a document in the Knox County Criminal Court entitled ?Motion to Vacate
Judgment.” In that document, he asked the trial court to vacate the judgment entered against him
on April 10, 1987 due to the same errors he had alleged in his most recent petition for writ of habeas
corpus. In his motion, the Defendant alleged that his convictions and sentences were ?illegal”
because the trial court did not have jurisdiction to sentence him for a Class X felony, and the
judgments were void because the trial judge did not sign the court minutes. The trial court dismissed
the Defendant's motion, holding that it was barred by the statute of limitations set forth in Tennessee
Code Annotated section 40-30-202, governing petitions for post-conviction relief.

        As a general rule, a trial court’s judgment becomes final thirty days after its entry unless a
timely notice of appeal or a specified post-trial motion is filed. Pendergrass, 937 S.W.2d 834, 837
(Tenn. 1996); Tenn. R. App. P. 4(a), (c). Once a judgment becomes final or a timely notice of appeal
has been filed, the trial court loses jurisdiction over the matter. Pendergrass, 937 S.W.2d at 837.
After a trial court loses jurisdiction, it generally has no power to alter or amend its judgment. Id.;
State v. Moore, 814 S.W.2d 381, 382 (Tenn. Crim. App. 1991). The judgment in this case was
entered on April 10, 1987. The trial court lost jurisdiction to alter or amend the judgment when the
Defendant filed his notice of appeal. Thus, the trial court had no authority to vacate the judgment
pursuant to the Defendant's motion in the year 2000, thirteen years after the entry of the judgment.

         If, however, a document filed by a pro se defendant is actually a request that may be granted
pursuant to the post-conviction statutes, a trial court may properly treat the document as a petition
for post-conviction relief. See Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). Relief under our
Post-Conviction Procedure Act will be granted when a defendant's conviction or sentence is void or
voidable because of the abridgment of any right guaranteed by either the Tennessee Constitution or
the United States Constitution. Tenn. Code Ann. § 40-30-203. However, in order to seek such
relief, a defendant must petition for post-conviction relief within the applicable statute of limitations.
Id. § 40-30-202(a). Pursuant to the statute of limitations in effect when the Defendant was
convicted, the Defendant had until November 7, 1991 to file a petition for post-conviction relief.
See id. § 40-30-102 (repealed 1995); Carter v. State, 952 S.W.2d 417, 418-20 (Tenn. 1997).
Because this petition was filed in 2000, it was clearly filed outside the statute of limitations.


                                                   -2-
        In addition, only one petition for post-conviction relief will be considered; if a prior petition
has been filed and resolved on the merits by a court of competent jurisdiction, any subsequent
petition shall be summarily dismissed.1 Tenn. Code Ann. § 40-30-202(c). Here, the Defendant had
already filed a petition for post-conviction relief which was resolved on the merits. See Jerry L.
Johns, 1995 WL 447778. Thus, the Defendant's present petition was properly dismissed.

        Moreover, a defendant must show that the grounds for relief alleged in the petition have not
been previously determined, or the petition shall be dismissed. See Tenn. Code Ann. § 40-30-206(f).
The facts alleged in the instant petition were the same ones which were previously determined in the
Defendant's most recent petition for habeas corpus relief. See Jerry L. Johns, 2000 WL 262901. For
this reason, also, the Defendant's petition was properly dismissed.

       For the foregoing reasons, we conclude that the Defendant's document entitled ?Motion to
Vacate Judgment” was properly treated as a petition for post-conviction relief and dismissed. The
judgment of the trial court is affirmed.



                                                              ___________________________________
                                                              DAVID H. WELLES, JUDGE




        1
          A defendant may move to reopen a petition for post-conviction relief that has been concluded under limited
circumstanc es, none of w hich are ap plicable he re. See Tenn. C ode Ann . § 40-30 -217.

                                                        -3-